      Case 1:15-cv-06885-LTS-SLC Document 266 Filed 02/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                              Plaintiffs,

       -v-
                                                       CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)


THE CITY OF NEW YORK, et al.,
                                                                          ORDER
                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is Plaintiffs’ Letter-Motion to Compel (“Motion to Compel”) (ECF Nos.

256, 259, 262). Pursuant to the Court’s February 5, 2021 Order (“February 5 Order”) (ECF No.

265), the Court deferred ruling on the Motion to Compel until after reviewing a complaint

(“Complaint”) concerning the disciplinary investigation referenced by Plaintiffs in the Motion to

Compel. In accordance with the February 5 Order, Defendants submitted the Complaint to the

Court for ex parte review on February 9, 2021. (Id. ¶ 3). The Court has conducted this review,

and for the reasons that follow, the Motion to Compel is DENIED.

       The Court’s orders have consistently limited the scope of discovery concerning complaints

against or investigations into Defendant Constantin Tsachas to allegations of discrimination

pertaining to race or Hispanic national origin. In an Opinion & Order dated March 5, 2020

concerning numerous discovery motions, the Court ordered Defendants to produce documents

concerning Tsachas “that involve[] allegations of discrimination based on race or Hispanic

national origin . . .” (ECF No. 178 at 41). Similarly, at a conference on June 20, 2019, the Court

(Judge Henry B. Pitman presiding) ordered Defendants to “produce any IAB or CCRB files

regarding Tsachas that involve allegations of discrimination based on race or Hispanic national

origin.” (ECF No. 124 at 32:22–33:2).
      Case 1:15-cv-06885-LTS-SLC Document 266 Filed 02/11/21 Page 2 of 2



         The Court finds from its review that the Complaint does not involve allegations against

Tsachas of discrimination based on race or Hispanic national origin, and therefore falls outside

the Court’s prior orders. Accordingly, the Motion to Compel is denied.

         The parties are directed to submit a status letter to the Court on Monday, March 1, 2021.

         The Clerk of Court is respectfully directed to close ECF No. 256.


Dated:          New York, New York
                February 11, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
